Affirmed and Memorandum Opinion filed December 28, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00135-CR
                                  NO. 14-12-00136-CR
                                  NO. 14-12-00137-CR

                         DON GRIJALVA-LEWIS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 174th District Court
                              Harris County, Texas
               Trial Court Cause Nos. 1146588, 1223212, and 1224946


                   MEMORANDUM                        OPINION


       Appellant entered a plea of guilty to the offense of burglary of a habitation (appeal
no. 14-12-00135-CR; trial court cause no. 1146588).             The trial court deferred
adjudicating guilt and placed appellant under community supervision for six years.
Subsequently, the State moved to adjudicate guilt. Appellant entered a plea of true to
allegations in the motion. At the same hearing, appellant entered a plea of guilty, without
an agreed recommendation as to punishment, in two counts of aggravated robbery
(appeal no. 14-12-00136-CR; trial court cause no. 1223212; and appeal no. 14-12-00137-
CR; trial court cause no. 1224946). The trial court found appellant guilty of all three
offenses. The trial court sentenced appellant to confinement for six years (burglary of a
habitation), thirty (30) years (aggravated robbery), and thirty years (aggravated robbery)
in the Institutional Division of the Texas Department of Criminal Justice. All sentences
were ordered to run concurrently. Appellant filed a notice of appeal in all three cases.

       Appellant’s appointed counsel filed a brief in which he concludes the appeals are
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991). At appellant’s request, the record was
provided to him. On August 6, 2012, appellant filed a pro se response.

       We have carefully reviewed the record in all three cases, counsel’s brief, and
appellant’s response, and agree the appeals are wholly frivolous and without merit.
Further, we find no reversible error in the record. A discussion of the brief would add
nothing to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.
App. 2005).

       Accordingly, the judgment of the trial court is affirmed in each case.


                                          PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                             2